Exhibit 10.1
 
AMENDMENT TO SECURITIES PURCHASE AGREEMENT
 
This Amendment to Securities Purchase Agreement (this “Amendment”) is dated as
of June 22, 2007, among Who’s Your Daddy, Inc., a Nevada corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).
 
WHEREAS, the Company and the Purchasers entered into that certain Securities
Purchase Agreement (“SPA”) dated May 7, 2007, in which the Company sold to the
Purchasers certain shares of its Common Stock in exchange for certain securities
acquired by the Purchasers and granted the Purchasers an option to purchase up
to 2,000,000 shares of the Company’s common stock at a price per share of $0.50.
 
WHEREAS, pursuant to the terms of this Amendment, the Company and the Purchasers
desire to amend the SPA to grant Around the Clock Partners, LP and Cohiba
Partners Inc. each the right to acquire up to an additional 250,000 shares of
the Company’s unregistered Common Stock for $.50 per share.
 
IN CONSIDERATION of the mutual covenants contained herein and in the SPA, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and each Purchaser agrees as follows:
 
1. Amendment to SPA. The first sentence of Section 2.3 of the SPA is hereby
deleted and replaced in its entirety as follows (and all other portions of
Section 2.3 shall remain unaffected by this Amendment):
 
2.3 Subject to the terms and conditions contained herein, and as set forth on
Schedule I hereto, the Purchasers shall have the option to acquire up to
2,000,000 shares of the Company’s unregistered Common Stock from the Company for
$.50 per share (the “Option Price”) from time to time within 60 days following
the Closing herein, and in addition, Around the Clock Partners, LP and Cohiba
Partners Inc. shall each have the option to acquire from the Company up to an
additional 250,000 shares of the Company’s unregistered Common Stock for the
Option Price from time to time within 90 days following the Closing herein. The
purchase options described in this Section 2.3 are collectively referred to
herein as the “Option.”
 
2. No Subsequent Equity Sale. This Amendment shall in no way be construed as a
“Subsequent Equity Sale” as defined in Section 4.14 of the SPA.
 
3. Ratification and Confirmation of SPA. The Company hereby adopts, ratifies and
confirms the SPA, as amended hereby, and acknowledges and agrees that the SPA,
as amended hereby, is and remains in full force and effect. The execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of any Purchaser under the SPA or any other
Transaction Document, nor constitute an amendment or waiver of any other
provision of the Transaction Documents. All references to the SPA in any other
document, instrument, agreement or writing shall hereafter be deemed to refer to
the SPA as modified by this Amendment.
 
4. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be governed by the laws
of the State of California, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of California or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California.
 
5. Entire Agreement. The SPA, as amended by this Amendment, supersedes all other
prior oral or written agreements between each Purchaser, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein.
 
6. Counterparts. This Amendment may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party; provided, that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
7. Successors. This Amendment shall be binding upon and inure to the benefit of
the parties and their respective successors and assigns.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 
1

--------------------------------------------------------------------------------


(Signature Page: Amendment to Securities Purchase Agreement)
 
The Company:


WHO’S YOUR DADDY, INC.
 
By:  /s/ Edon Moyal
Name: Edon Moyal
Title: Chief Executive Officer

 
 
The Purchasers:



AROUND THE CLOCK PARTNERS, LP


By:  Around the Clock Trading and Capital Management, LLC,
General Partner


By:  /s/ Wayne Anderson
Wayne Anderson, Managing Member

 


COHIBA PARTNERS INC.



/s/ Colin Nix
Collin Nix, President




AROUND THE CLOCK TRADING AND CAPITAL MANAGEMENT, LLC



/s/ Wayne Anderson
Wayne Anderson, Managing Member


 
STRONG PARTNERS CORPORATION


/s/ Charles McGuirk
Charles McGuirk, Chief Executive Officer




TURID HOLDINGS



/s/ Henry Ward
Henry Ward, Managing Director




CHUCK LAUBACH and JIM POMFRET, as joint tenants in common




/s/ Chuck Laubach
/s/ Jim Pomfret

Chuck Laubach
Jim Pomfret

 
 
2